Citation Nr: 1812183	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  08-30 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee strain.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel






INTRODUCTION

The Veteran had active military service from February 1983 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

As pertinent here, in December 2015, the Board denied the Veteran's claim for initial disability rating in excess of 10 percent for service-connected right knee strain.  The Veteran appealed the Board's December 2015 decision to the Court of Appeals for Veterans Claims (Court).  In August 2016, pursuant to a Joint Motion for Partial Remand, the Court issued an order vacating and remanding the Board's December 2015, which denied the above claim.  The Board's December 2015 determinations regarding the remaining claims were not disturbed. 

In December 2016, the Board remanded the right knee claim to comply with the requirement set forth in Correia v. McDonald, 28 Vet. App. 158 (2016). 

The Board notes that the Veteran was previously represented by the Veterans of Foreign Wars of the United States; however, in March 2017, he appointed the Virginia Department of Veterans Services as his representative. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A remand is necessary to ensure that the Veteran is provided with an adequate VA examination. 

In the 2016 Joint Motion for Partial Remand, the parties agreed that the Board failed to provide adequate reasons and bases for denying the Veteran a rating in excess of 10 percent for right knee strain.  Specifically the parties agreed that the Board was incorrect when it stated that "the VA examinations did not show any additional limitation of motion" because the October 2013 VA examiner found that "there is additional limitation of functional ability of the knee joint during flare ups or repeated use over time.  The degree of ROM loss during pain on use or flare ups is approximately: knee flexion 25 and extension 0."  Citing to DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59, the parties agreed that remand was necessary for a more adequate statement of reasons or bases regarding the Veteran's limitation of motion of his right knee, with particular attention to his flexion during flare-ups.

As noted above, the Board remanded the case in December 2016, in order to provide the Veteran with another VA examination that will comply with the requirements in Correia.  The examiner was asked to test the range of motion of the Veteran's knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner was further instructed to consider the Veteran's reports of flare-ups and portray any related functional loss in terms of additional range of motion loss.  Lastly, the Board asked that the examiner review the previous VA examination reports, and provide a retrospective opinion, which identifies the range of motion of the Veteran's bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  

In May 2017, the Veteran underwent a VA examination, where the examiner indicated that there was no additional functional loss after repetitive use testing, though, the examiner noted that the Veteran was not examined immediately after repetitive use over time, and the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss over time.  The examiner further noted that pain significantly limited functional ability with repeated use over time, but it was not possible to describe such loss in terms of range of motion without mere speculation.  The examiner noted the same with regards to flare-ups, determining that the examination was not done during a flare-up, and therefore the additional loss in terms of ROM cannot be reported without speculation.  The examiner concluded that the Veteran's knee is of moderate severity, with pain on nonweight bearing not resulting in functional loss, and pain on passive range of motion and weight bearing, resulting in functional loss.  However, this functional loss was also not reported in terms of range of motion.  
Lastly, with regards to the Board's request of retrospective opinion regarding the previous VA examinations reports, the examiner indicated that it was not possible to provide such opinion regarding the range of motion of the Veteran's knee in active motion, passive motion, weight-bearing, and nonweight-bearing without speculating, as these were not documented on those examinations.   

The Board finds inadequacies in the May 2017 examination report.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time, because the Veteran was not examined following repeated use over time.  Similarly, the examiner found that the examination was neither medically consistent nor inconsistent with the Veteran's statements regarding flare ups.  But similarly to the findings regarding repetitive motion, the examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability during a flare-up, because the Veteran was not examined during a flare-up.  

Notably, the examiner did not use the information provided by the Veteran or obtain additional information from the Veteran or the treatment records such as the frequency, duration, characteristics, severity, or functional loss with repetitive use or during flare-ups.  The Court of Appeals for Veterans Claims, in a recent precedential opinion, held that "before the Board can accept an examiner's statement that an opinion cannot be provided without resorting to speculation, it must be clear that this is predicated on a lack of knowledge among the "medical community at large" and not the insufficient knowledge of the specific examiner."  See Sharp v. Shulkin, 29 Vet. App. 26, 36   (2017) (quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).  Therefore, a new examination must be obtained before the claim can be decided on the merits.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all outstanding relevant VA treatment records are associated with the claims file.



2.  Then, provide the Veteran with a VA examination to identify the severity of his right knee disability.  The claims file must be made available to and be reviewed by the examiner.  All indicated studies, tests, and evaluations must be conducted, and all findings reported in detail.

After a thorough review of the record and examination of the Veteran, the examiner is asked to respond to the following: 

(a) Elicit from the Veteran all signs and symptoms of his right knee disability.  In doing so, also obtain information from the Veteran (and the treatment records) as to the frequency, duration, characteristics, severity, or functional loss with any repetitive use or during any flare-ups. 

(b) Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  If pain is found during the examination, the examiner should note when the pain begins. 

(c) In assessing functional loss, flare-ups and increased functional loss on repetitive use must be considered.  The examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess 

fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion. 

**If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 36 (2017). 

A complete rationale should be provided.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC and an appropriate period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

	




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

